DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 7,477,511; hereinafter “Hsu”) in view of Paul et al. (US 2007/0064385; hereinafter “Paul”).
	Regarding claim 1, Hsu teaches a chassis for housing a computing device of an information handling system (col. 3, lns. 42-46: “…blade server…such that the removable device 2 is installed in a slot of an electronic device… a blade server frame…”; note that blade server inherently contain the recited elements in the preamble), comprising: a receiving portion (portion at 20, Fig. 2) of an expansion card receiver (same as 2, Fig. 2) adapted to: receive an expansion card (col. 3, lns. 42-46: “…expansion card holder…”; note this means it holds expansion card), and operably connect the expansion card to another component (directly or indirectly connect to any other common component in blade server, such as motherboard, memory, processor, frame, cable, connector, interface plate, cooling system, etc.) of the computing device while the expansion card is received by the receiving portion; and a management portion (201, 210, 21, 22, 23, Fig. 2) of the expansion card receiver, wherein the management portion is adapted to: receive a force from a user (col. 4, lns. 25-29: “… a user should pull the snap-fit element 23 to disengage the snap-fit portion 211, and then swing the removing handle 21…”); in response to receiving the force: transition the management portion from a first state (after install in Fig. 3) to a second state (handle 21 swung out in Fig. 2), wherein when the management portion is in the first state: a handle (21, Fig. 2), adapted to enable the expansion card to be removed from the chassis (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…”), is disposed inside of the management portion in a first position (handle 21 is disposed in-between 201 and 22, 23 when not swung out, a.k.a. first position), the expansion card receiver is locked to the chassis (col. 4, lns. 21-25: “…the tenon 210 has already snapped into a slit of the electronic device and thereby secured the body 20 in position…”), wherein when the management portion is in the second state: the handle is disposed outside of the management portion in a second position that enables the user to utilize the handle (see Fig. 2, which is same as a second position), the expansion card receiver is unlocked from the chassis (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…), a rotational mount (see circular pivot on 201 where 21 can rotate on in Figs. 2, 3) upon which the handle is disposed; and wherein when the rotational mount rotates about the pivot, the handle rotates about the pivot from the first position (not shown, but when 211 is disposed between 201, 22 and 23) to the second position (as shown in Fig. 2). 
	Hsu does not teach the handle is disposed completely inside of the management portion in the first position; wherein the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, a rotational mount latch release, wherein the actuator is mechanically coupled to the rotational mount by the rotational mount latch release, wherein the force comprises of pressure applied to the control surface of the actuator, which cause the rotational mount latch release to release rotational tension applied to the rotation mount when the force is received using the control surface, and wherein the rotational mount is adapted to rotate about a pivot when the rotational tension is release. However, Paul teaches a handle (26, Fig. 1) is disposed completely inside of a management portion (front portion of 1 including 80, 26, 28, Figs. 1 and 2) in a first position (26 is completely inside the management portion within a recess and is flushed as shown in Fig. 1; note the interpretation is the same as applicant’s handle in Fig. 2.1 and 2,3, which is also flushed and completely inside); the management portion comprises: an actuator (80, 82, Figs. 2, 3) comprising a control surface (same as surface of 80, Fig. 3) disposed on an exterior surface of a receiver (80 on exterior of 1, Fig. 3), a rotational mount latch release (same as 30 and/32, which is used to lock and release 26; see [0048-0049]), wherein the actuator is mechanically coupled to a rotational mount by the rotational mount latch release (82 mechanically coupled to 30 which is part of rotational mount with arm 26 in Figs. 1 and 2), wherein a force comprises of pressure applied to the control surface of the actuator (user insert key at surface of 80 and apply pressure from key to the surface of 80 to rotate 82), which cause the rotational mount latch release to release rotational tension (rotational tension from spring-wound fastener 28; [0026]) applied to the rotation mount when the force is received using the control surface (user insert key at 80 and apply force to rotate 82), and wherein a rotational mount (28 and/or portion of 26 at 28, Fig. 2) is adapted to rotate about a pivot (pivot at 28 in 26, see Figs. 1 and 2) when the rotational tension is release. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the handle is disposed completely inside of the management portion in the first position; the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, a rotational mount latch release, wherein the actuator is mechanically coupled to the rotational mount by the rotational mount latch release, wherein the force comprises of pressure applied to the control surface of the actuator, which cause the rotational mount latch release to release rotational tension applied to the rotation mount when the force is received using the control surface, and wherein the rotational mount is adapted to rotate about a pivot when the rotational tension is release in Hsu, as taught by Paul, in order to quickly release the handle and allow a user to easily grab the handle.
	Regarding claim 2, Hsu in view of Paul teaches the chassis of claim 1, and Hsu further teaches wherein the management portion of the expansion card is further adapted to: receive a second force from a user; in response to receiving the second force: transition the management portion from the second state to the first state (push the handle inside 201, 22, 23, when not swung out; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the user can certainly apply a second force to move the management portion from the second state to the first state).
	Regarding claim 3, Hsu in view of Paul teaches the chassis of claim 2, and Hsu further teaches wherein the second force is received using the handle (push the handle inside 201, 22, 23, when not swung out).
	Regarding claim 9, Hsu in view of Paul teaches the chassis of claim 1, and the modified Hsu further teaches wherein the handle is adapted to extend outside of the management portion when the rotational mount rotates in response to the rotational tension being released (26 extends outside of front portion of 1 as shown in Fig. 2 of Paul after tension is released).
	Regarding claim 11 Hsu teaches an expansion card receiver (same as 2, Fig. 2), comprising: a receiving portion (portion at 20, Fig. 2) adapted to: receive an expansion card (col. 3, lns. 42-46: “…expansion card holder…”; note this means it holds expansion card), and operably connect the expansion card to another component (directly or indirectly connect to any other common component in blade server, such as motherboard, memory, processor, frame, cable, connector, interface plate, cooling system, etc.) of a computing device (col. 3, lns. 42-46: “…blade server…such that the removable device 2 is installed in a slot of an electronic device… a blade server frame…a personal computer…”) while the expansion card is received by the receiving portion; and a management portion (201, 210, 21, 22, 23, Fig. 2) adapted to: receive a force from a user (col. 4, lns. 25-29: “… a user should pull the snap-fit element 23 to disengage the snap-fit portion 211, and then swing the removing handle 21…”); in response to receiving the force: transition the management portion from a first state (after install in Fig. 3) to a second state (handle 21 swung out in Fig. 2), wherein when the management portion is in the first state: a handle (21, Fig. 2), adapted to enable the expansion card to be removed from the computing device (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…”), is disposed inside of the management portion in a first position (handle 21 is disposed inside and between 201 and 22, 23 when not swung out), the expansion card receiver is locked to the computing device (col. 4, lns. 21-25: “…the tenon 210 has already snapped into a slit of the electronic device and thereby secured the body 20 in position…”), and wherein when the management portion is in the second state: the handle is disposed outside of the management portion in a second position that enables the user to utilize the handle (see Fig. 2, which is same as a second position), the expansion card receiver is unlocked from the computing device (col. 4, lns. 25-29: “…body 20 is pushed out of the slot of the electronic device…), a rotational mount (see circular pivot on 201 where 21 can rotate on in Figs. 2, 3) upon which the handle is disposed, and wherein when the rotational mount rotates about the pivot, the handle rotates about the pivot from the first position (not shown, but when 211 is disposed between 201, 22 and 23) to the second position (as shown in Fig. 2)
	Hsu does not teach the handle is disposed completely inside of the management portion in the first position; wherein the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, a rotational mount latch release, wherein the actuator is mechanically coupled to the rotational mount by the rotational mount latch release, wherein the force comprises of pressure applied to the control surface of the actuator, which causes the rotational mount latch release to release rotational tension applied to the rotation mount when the force is received using the control surface, and wherein the rotational mount is adapted to rotate about a pivot when the rotational tension is released. However, Paul teaches a handle (26, Fig. 1) is disposed completely inside of a management portion (front portion of 1 including 80, 26, 28, Figs. 1 and 2) in a first position (26 is completely inside the management portion within a recess and is flushed as shown in Fig. 1; note the interpretation is the same as applicant’s handle in Fig. 2.1 and 2,3, which is also flushed and completely inside); the management portion comprises: an actuator (80, 82, Figs. 2, 3) comprising a control surface (same as surface of 80, Fig. 3) disposed on an exterior surface of a receiver (80 on exterior of 1, Fig. 3), a rotational mount latch release (same as 30 and/or 32, which is used to lock and release 26; see [0048-0049]), wherein the actuator is mechanically coupled to a rotational mount by the rotational mount latch release (82 mechanically coupled to 30 which is part of rotational mount with arm 26 in Figs. 1 and 2), wherein a force comprises of pressure applied to the control surface of the actuator (user insert key at surface of 80 and apply pressure from key to the surface of 80 to rotate 82), which cause the rotational mount latch release to release rotational tension (rotational tension from spring-wound fastener 28; [0026]) applied to the rotation mount when the force is received using the control surface (user insert key at 80 and apply force to rotate 82), and wherein a rotational mount (28 and/or portion of 26 at 28, Fig. 2) is adapted to rotate about a pivot (pivot at 28 in 26, see Figs. 1 and 2) when the rotational tension is release. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the handle is disposed completely inside of the management portion in the first position; the management portion comprises: an actuator comprising a control surface disposed on an exterior surface of the expansion card receiver, a rotational mount latch release, wherein the actuator is mechanically coupled to the rotational mount by the rotational mount latch release, wherein the force comprises of pressure applied to the control surface of the actuator, which causes the rotational mount latch release to release rotational tension applied to the rotation mount when the force is received using the control surface, and wherein the rotational mount is adapted to rotate about a pivot when the rotational tension is released in Hsu, as taught by Paul, in order to quickly release the handle and allow a user to easily grab the handle.
	Regarding claim 12, Hsu in view of Paul teaches the expansion card receiver of claim 11, and Hsu further teaches wherein the management portion of the expansion card is further adapted to: receive a second force from the user; in response to receiving the second force: transition the management portion from the second state to the first state (push the handle inside 201, 22, 23, when not swung out; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the user can certainly apply a second force to move the management portion from the second state to the first state).
	Regarding claim 13, Hsu in view of Paul teaches the expansion card receiver of claim 12, and Hsu further teaches wherein the second force is received using the handle (push the handle inside 201, 22, 23, when not swung out).
	Regarding claim 19, Hsu in view of Paul teaches the expansion card receiver of claim 11, and the modified Hsu further teaches wherein the handle is adapted to extend outside of the management portion when the rotational mount rotates in response to the rotational tension being released (26 extends outside of front portion of 1 as shown in Fig. 2 of Paul after tension is released).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Paul, and further in view of Examiner’s Official Notice (EON).
Regarding claim 21, Hsu in view of Paul teaches the chassis of claim 1, and Hsu further teaches wherein the receiving portion of the expansion card receiver is adapted to receive the expansion card (col. 3, lns. 42-46: “…expansion card holder… a blade server frame… or a personal computer.”; note this means it holds expansion card), and operably connect the expansion card to another component (such as a connector slot, a motherboard and/or a controller of a blade server or personal computer) of the computing device while the expansion card is received by the receiving portion.
Hsu does not teach the expansion card is in a plurality of expansion cards. However, the Examiner hereby takes Official Notice of the conventionality of having plurality of expansion cards in the expansion card receiver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Hsu in view of Paul since doing so would, predictably, allow for increase expansion capacity of the computing device.
Regarding claim 22, Hsu in view of Paul teaches the expansion card receiver of claim 11, and Hsu further teaches wherein the receiving portion of the expansion card receiver is adapted to receive the expansion card (col. 3, lns. 42-46: “…expansion card holder… a blade server frame… or a personal computer.”; note this means it holds expansion card), and operably connect the expansion card to another component (such as a connector slot, a motherboard and/or a controller of a blade server or personal computer) of the computing device while the expansion card is received by the receiving portion.
Hsu does not teach the expansion card is in a plurality of expansion cards. However, the Examiner hereby takes Official Notice of the conventionality of having plurality of expansion cards in the expansion card receiver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Hsu in view of Paul since doing so would, predictably, allow for increase expansion capacity of the computing device.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 9, 11-13, 19 and 21-22 have been considered but are moot in view of the new ground(s) of rejection. Applicant also made the following argument:
1. Applicant alleges, regarding claims 1 and 11, that Paul does not remedy this deficiency of Hsu, as paragraph [0026] of Paul discloses that the handle (e.g., 26, FIGs. 1 and 2) is manually accessible at the open front of the U-shaped receiving frame. (Response to page 9).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the handle not manually accessible at the open front…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim only requires the handle disposed completely inside of the management portion in a first position. Note that applicant’s own drawing in Figs. 2.1 and 2.3 shows a top of a handle 240 is flushed and exposed at the aperture opening 230 (see cropped Fig. 2.3 below).

    PNG
    media_image1.png
    426
    784
    media_image1.png
    Greyscale

Regardless of the opening at the front where exterior surface of the handle 240 is exposed in Figs. 2.1 and 2.3, examiner agrees with applicant’s interpretation that the handle is still considered as “completely inside” of the management portion in a first position. Examiner now directs applicant’s attention to Paul in Fig. 1, which also shows handle 26 is “completely inside” in the management portion in a first position despite exterior surface of the handle is exposed at a front opening.

    PNG
    media_image2.png
    207
    552
    media_image2.png
    Greyscale

Thus, examiner respectfully disagrees with Applicant’s argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841